                               UNITED STATES DISTRICT COURT
                                  DiSTRICT OF NEW JERSEY

LEYDA S.,                                                         Civil Action No. 19-4822 (JLL)

                 Petitioner,

         v.                                                                     ORDER

THOMAS DECKER, et cii.,

                  Respondents.


IT APPEARING THAT:

         1. On or about September 26, 2018, Petitioner, Leyda S., filed her petition for a writ of

habeas corpus in the Southern District of New York challenging her ongoing                         immigration



detention. (ECf No. 1). In her habeas petition, Petitioner sought only her release from detention.

(Id.).

         2. On January 28, 2019, the Southern District transfetred her petition to this Court as

Petitioner is detained in the Hudson County Con-ectional Facility, and the Southern District

therefore lacked jurisdiction over Petitioner’s petition. (ECF No. 17).

         3. Shortly thereafter, this Court received a letter from Petitioner’s attorney informing the

Court that Petitioner was likely to be released and that this matter would become moot in the event

that occurred.

         4. On February 28, 2019, Petitioner’s attorney submitted another letter. (ECF No. 20). In

that letter. counsel informs the Court that Petitioner has been released from immigration detention

and that Petitioner’s removal proceedings have been terminated. (Id.). Counsel therefore states




                                                                                                        directly to
  Because Petitioner’s counsel is not admitted to practice before this Court, that letter was submitted
  chambers and is therefore not available on the ECF Docket Sheet of  this matter.
that Petitioner is no longer in custody         nor   subject   to   any future detention, and requests that this

matter be dismissed as moot. (Id.).

        5. Because Petitioner’s habeas petition sought only her release from                 immigration



detention, and because Petitioner has been released and is not subject to futther immigration

detention, this Coctrt   no   longer has a meaningful opportunity to provide Petitioner with relief.

Petitioner’s habeas petition is therefore moot, and will be dismissed as such. See, e.g., Scmchez

v. Attv Gen., 146 F. App’x 547, 549 (3d Cir. 2005). For these reasons,



        IT IS THEREFORE             on   this    ,.( clay of March, 2019,

        ORDERED that Petitioner’s petition for a                writ   of   habeas corpus. (ECF No. 1), is hereby

DISMISSED as moot; and it is finally

        ORDERED that the Clerk of the Court shall serve a copy of this Order upon the parties

electronically, and shall CLOSE the file.




                                                            /Jo,S L. LINARES
                                                           (,1iefJude United States District Court
